Title: To Benjamin Franklin from the Massachusetts House of Representatives Committee of Correspondence, 21 December 1773
From: Massachusetts House Committee of Correspondence
To: Franklin, Benjamin


Sir
Boston December 21st. 1773
It has been the Expectation of many of the Colonists that the last Session of Parliament would have put a final end to those Grievances under which they had so long been oppressed, and against which they had so long, in vain, Remonstrated. They expected that the Revenue Acts would have been Repealed and that they should no more have had reason to complain of the Unconstitutional exertions of Parliamentary Power: They were naturally led to form these expectations from the Conduct of Administration, who lately encouraged them with assurances, that if all things remained quiet in America, these unhappy dissentions would soon terminate in a lasting Union. But how Sir, were they Surprized to find they had been deceived to find that the Parliament, at the very time they expected relief, pursued New Measures for Effectually Securing and inhancing the oppressive Revenues, and with this View by an Act, passed the last Session, Impowered the East India Company to Ship their Teas to America. From this Act, they readily saw that they had nothing to hope from the favour of Administration, but that they rather discovered an indisposition that the Parliament should grant them any relief, they considered the Act as introductive to Monopolies which besides the train of Evils that attend them in a Commercial View are forever dangerous to Publick Liberty more especially under the direction and Influence of Government, they also looked upon it pregnant with new Grievances, paving the way to further Impositions, and in it’s Consequences threatning the final destruction of American Liberties. Thrown by this Idea into a State of Desperation, the United Voice of the People, not only in this Province but in New York and Pensylvania, and as far as we can learn, in all the Colonies, was, that they would never suffer the Tea to be landed, but would prefer any Species of hazard and danger to a tame Submission to measures, which if pursued must reduce them to a State of Abject Slavery. Administration could not have invented a method so effectual for raising the Spirit of the Colonies, or promoting among them an entire union of Sentiment. At the same time People on your side the Water have for several Months been repeatedly Informing our Merchants of this Manouver and advising them as they regarded their Sacred Rights to withstand the landing of the Teas by the most Vigorous opposition.
While the Minds of the People were impressed with these Sentiments, the Vessels arrived with the Teas, Consigned to Messrs. Richard Clark & Sons, Thomas and Elisha Hutchinson, Benjamin Faneuil and Joshua Winslow Esquires; previous to this the Town of Boston had several Meetings, in order to Induce the Consignees to resign their Trust, but to no purpose, and immediately upon the arrival of the Vessels aforesaid, that every measure possible might be taken to prevent Confusion and disorder, while the minds of all were in great agitation, the People in this and many of the neighbouring Towns Assembled in the Old South Meeting House (Faneuil Hall not being capacious enough to Contain the People that attended) to prevail with the Consignees to send back the Teas and if possible to preserve it from that Destruction, which the resentment of the People might justly lead them to Expect. You will see by the inclosed papers the Measures they took and the Resolves they passed; and will wonder, perhaps, that these resolves and Measures were in vain. They not only treated with the Consignees but with the owners and masters of these Vessels, but all without Success. Despairing to Effectuate any Method of Accommodation, after having tried all that could be devised to no purpose, they Dissolved the Meeting, which agreable to their constant and declared design had protected the Teas from destruction. Nigh twenty days were now passed since the Arrival of one of the Tea Vessels Commanded by Capt: Hall, at which time, according to Act of Parliament, it was in the Power of the Custom House Officers to take the Teas into their own possession in order to Secure the duties, there were just grounds to think that they intended to do it the Minute the Twenty Days were expired and that they would attempt to Land them by force and overbear any opposition that might be made, by a second Effusion of Blood: under these Apprehensions, the Teas on the Evening of the 16th: Instant were destroyed by a Number of Persons unknown and in disguise. Such was the obstinacy of the Consignees their Advisers and Coadjutors, Such their Aversion to all Conceiliating Measures, that they are almost universally Condemned, and some even of the Court party among us, acknowledge that the destruction of the Teas must be imputed to these obstinate Enemies of our Liberties, who never would consent to any Method proposed for its preservation, and who perhaps wished to irritate and inflame the minds of an injured, oppressed People to measures of violence of which afterwards they hoped to make their own advantages.
The House of Representatives at the last Session appointed us a Committee to write to their Agent, in pursuance of this appointment, we have given you this Information of the present State of our affairs and doubt not you will make such an Improvement of this intelligence as shall be most for the Interest of this Province in particular and of the Colonies in General. We are with respect, Your most humble Servants
Thomas CushingSamuel AdamsJohn HancockWm: Phillips
Benjamin Franklin Esqr
 
Endorsed: Papers relating to Hutchinson’s Letters &c
